DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/034,931, filed on July 13, 2018.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/16/2020.  An initialed copy is attached to this Office Action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though over Schwerdtner (US 2017/0082976 A1) disclose “A holographic display apparatus comprising: a light source (illumination device 1, a point light source, Figure 1); a spatial light modulator (8, Figure 1) comprising a plurality of pixels arranged in a lattice (holograms which are encoded on micro SLM in pixels, where the pixels are arranged in a regular pattern, ¶[0016]), wherein the spatial light modulator is configured to modulate light incident thereon from the light source (inherent on how an SLM functions) and output a plurality of holographic images(SLM creates several diffraction orders in periodic continuation, ¶[0046]; see also ¶[0050]), and wherein a physical structure of the lattice outputs a plurality of lattice spots (only transmitting one periodicity interval or only the desired diffraction order, ¶[0048]); and a spatial filter (16, Figure 1) configured to direct the plurality of holographic images toward a viewer and to block the plurality of lattice spots or to direct the plurality of lattice spots away from the viewer (only transmitting one periodicity interval or only the desired diffraction order, ¶[0048]),” and Tsuchiyama et al., (Full-color large-scaled computer-generated holograms using RGB color filters, Optics Express, February 2017, Vol. 25, No. 3) disclose “wherein each of the plurality of holographic images comprises a first color image (red in the full-color image, Section 2.2) and a second color image (green in the full-color image, Section 2.2),” Schwerdtner in view of Tsuchiyama et al., fail to teach or suggest the aforementioned combination further comprising “wherein each of the plurality of lattice spots comprises a first color lattice spot and a second color lattice spot, and wherein the spatial filter is configured to separate the first color image and the second color image from the first color lattice spot and the second color lattice spot such that the first color image and the second color image are directed toward the viewer and the first color lattice spot and the second color lattice spot are blocked or directed away from the viewer.”
With respect to claims 2-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872
/May 03, 2022/                           
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872